Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated June 2, 2022 is acknowledged.
Claims 1-13 and 15-17 are pending.
Claim 14 is cancelled.
Claims 1-4, 6 and 7 are currently amended.
Claim 17 is new.
Claims 12, 13, 15 and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-11 and 17 as filed on June 2, 2022 are under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn.
In view of the amendment of claim 4 and Applicant’s Remarks, all previous claim rejections under 35 USC 112(b) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 as currently amended recites the composition is configured to be directly applied to skin and provides a layer or film that is water resistant.  It is unclear how the composition has been so configured and the specification fails to remedy the ambiguity because there is no disclosure of any configuration.  Furthermore, it is unclear how or/and if the desired result of a film that is water resistant upon the newly circumscribed use is related to the form of the water-resistant emulsion claimed.  Claims 2-11 and 17 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguities.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites a pH greater than 4, a pH less than 13, or a pH from 4 to 13, however, claim 1 from which claim 5 depends recites a pH greater than or equal to 6.5.  Claim 5 therefore fails to include all of the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments:  Claim Rejections - 35 USC § 112(d)
Applicant’s Remark that the rejection of claim 5 is improper because the pH definition appearing in claim 1 relates only to the continuous hydrophilic phase is acknowledged but is not found persuasive because the continuous hydrophilic phase is part of the composition.  Specifically, the hydrophilic phase is the part of the composition that comprises the hydrogen ions which define the pH as evidenced by Wikipedia (copy provided):

    PNG
    media_image1.png
    202
    702
    media_image1.png
    Greyscale

Because the words of the claims must be given their plain meaning (see MPEP 2111.01), the rejection is properly maintained and made again.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US 2012/0244093, published September 27, 2012, of record).
Daniels teaches a cosmetic foam formulation comprising a substantially conventional emulsifier-free emulsion of the oil-in-water type, comprising an oil phase and an aqueous phase, the emulsion comprising at least one surface active ionic polymer comprising an ionic monomer (M1) and at least one further monomer (title; abstract; Figures; paragraphs [0001], [0061]-[0062], [0085]-[0119], [0188]; claims).  The oil phase comprises oils; the emulsions contain 5 to 50 wt% oil phase (paragraphs [0128]-[0135]), as required by instant claims 2 and 3.  The aqueous phase may further comprise adjuvants inclusive of polyols such as glycerol and glycols (paragraph [0136]), as required by instant claim 4.
Ionic monomer (M1) of the ionic polymer is selected from the group consisting of acrylic acid (monomer (a1)), methacrylic acid (monomer (a1)) and acrylamide alkylsulfonic acids such as 2-acrylamido-2-methylpropane sulfonic acid (monomer (a3)) (paragraphs [0093]-[0094], [0103], [0109]; claims 9, 15-17), as required by instant claims 6 and 8.  Regarding the exclusion of straight or branched C1-C32-alkyl-(EO)n=1-150(meth)acrylate monomers as required by instant claim 17, ionic monomer (M1) does not require such (e.g., paragraphs [0090]-[0097]).
The at least one further monomer of the ionic polymer is selected from the group inclusive of (C1-C30) alkyl esters of acrylic acid, methacrylic acid, maleic acid, fumaric acid and crotonic acid (a2), in particular, (C1-C6) alkyl esters of (meth)acrylate such as methyl acrylate (monomer (a2)) (paragraphs [0098], [0103], [0109]; claims 15-16), as required by instant claim 6.  Regarding the exclusion of straight or branched C1-C32-alkyl-(EO)n=1-150(meth)acrylate monomers as required by instant claim 17, the at least one further monomer does not require such (e.g., paragraphs [0098]-[0099], [0103], [0109]).
The ionic polymer may be pre-neutralized or neutralized during the production of the emulsion by adjusting the pH of the aqueous phase (paragraph [0114]), as required by instant claim 9.  The formulations may optionally further comprise inter alia pH regulators (paragraphs [0153]-[0155]).  The pH of the aqueous phase may be adjusted to 6 to 7 (paragraph [0185]), as required by instant claim 5.  
The emulsions contain 0.01 to 10 wt% ionic polymer (paragraph [0084]), as required by instant claim 7.  Because the emulsions contain 5 to 50 wt% oil phase (paragraphs [0128]-[0135]), the amount of polymer taught by Daniels also overlaps the instantly claimed range relative to the amount of hydrophilic / water phase.  See MPEP 2144.05 I.  
The emulsions may optionally further comprise solid emulsifiers such as titanium dioxide, in particular coated titanium dioxide (paragraphs [0120]-[0127]; claims 2-4), as required by instant claim 10.  The emulsions may optionally further comprise active agents (paragraphs [0146]-[0152]).
Daniels does not disclose any film-forming agents (whole document).
Because the pH disclosed by Daniels of 6 to 7 is not considered to disclose the instantly claimed range of a pH greater than or equal to 6.5 (claims 1 and 11) with sufficient specificity, the instantly claimed emulsions are not anticipated by Daniels.  See MPEP 2131.03.  However, because the pH disclosed by Daniels of 6 to 7 overlaps the instantly claimed range, the instantly claimed emulsions are prima facie obvious over the teachings of Daniels as elaborated supra.  See MPEP 2144.05 I.  
Regarding the newly claimed configuration of the composition (claims 1 and 11), although such statements of intended use have no patentable weight because they do not delimit the structure of the composition (see MPEP 2111.02 and 2111.04), the cosmetic foam formulations of Daniels are necessarily configured to be directly applied to skin because Daniels expressly teaches the foams can be easily distributed on the skin (paragraph [0038]).  Furthermore, the “pre-foamed” emulsions of Daniels are also capable of being directly applied to skin, meeting the newly claimed intended use.  With regard to the result of a layer or film that is water resistant, because the emulsions of Daniels render obvious the emulsions as claimed, the emulsions of Daniels necessarily possess the newly claimed property because a chemical composition and its properties are inseparable (see MPEP 2112.01).

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s Remark that a “foam formulation” is inherently different from the emulsion as currently claimed is acknowledged but not found persuasive because the foam of Daniels comprises an emulsion that renders obvious the emulsion as currently claimed.  Applicant’s citation to the new wherein clause of claim 1 drawn to the configuration of the composition is acknowledged but not found persuasive because the cosmetic and dermatological foam of Daniels (e.g., paragraph [0001]) is certainly configured to be applied to skin because Daniels expressly teaches the foam formulations “can be easily distributed on the skin” (e.g., paragraph [0038]).  Furthermore, the pre-foamed emulsion formulation of Daniels (e.g., paragraph [0038]) also meets the newly claimed intended use / configuration.  Applicant’s Remark that separating out the emulsion ingredient of Daniels would “go against the disclosure of Daniels” is not found persuasive because there is no need to separate the emulsion.  
	Applicant’s Remark that Daniels does not describe the foam to be water resistant is acknowledged but not found persuasive because water resistance is nothing more than a property of compositions as currently claimed after application as a thin layer or film.  Furthermore, it is known to the prior art that polymers comprising one or more (meth)acrylate monomer selected from at least one of a C1-C4 (meth)acrylate or (meth)acrylic acid possess the property of water resistance as evidenced at least by Zeng et al. (US 2014/0363385, of record).  Therefore, the rejections over Daniels are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Leblanc et al. (US 2014/0030339) teach skin care formulations with improved water-resistance comprising polymer-particle hybrids (abstract; paragraph [0063]).
	Romanhole et al. (US 2013/02247133) teach surfactant-free oil-in-water emulsions comprising at least a crosspolymer of acrylate/alkyl acrylate, at least a polyacrylate, and at least a neutralizing agent (abstract).
	Coccia (US 2009/0252771) teach cationic O/W emulsions which present high water resistance (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633